Abatement Order and Dissent to Order filed March 9, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00877-CR
                                  ____________

                    ROBERT MARK TAYLOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CR-3074

                           ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Marcus J. Fleming.
On January 11, 2021, retained counsel Nicholas Saranto filed a motion for
substitution of counsel. The motion was denied because it did not reflect it was
delivered to appellant. See Tex. R. App. P. 6.5(b), (d). On February 11, 2021,
Saranto filed an amended motion for substitution of counsel. The motion complies
with the rule. Id. A motion to substitute presumes current counsel is withdrawing.
See Tex. R. App. P. 6.5(d). Because the withdrawing attorney was appointed by the
trial court, we enter the following order.

          We ORDER the judge of the 405th District Court to consider whether to
permit Marcus. J. Fleming to withdraw. If Marcus. J. Fleming is permitted to
withdraw, the judge shall see that a record of any hearing is made and shall order
the trial clerk to forward a record of the hearing, if any, and a supplemental clerk’s
record containing any orders permitting Marcus. J. Fleming to withdraw. Those
records shall be filed with the clerk of this court within 30 days of the date of this
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record(s) are filed in this court.



                                         PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wilson and Spain.